Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed April 29, 2021.  Claim 1 is currently amended.  Claims 4, 10, and 17 have been canceled.  Claims 1-3, 5-9, 11-16, and 18-20 are pending review in this correspondence.

Response to Amendment
	Objection to the drawings for missing claimed features is withdrawn in view of applicant’s cancellation of claim 4.
	Rejection of claims 1, 2, 7, 8, 11, and 12 as being anticipated by Scordato et al (US 2002/0012613 A1) is withdrawn in view of applicant’s amendment to claim 1.
	Rejection of claims 1, 3-6, 15, and 18 as being anticipated by Kenney (US 6,240,791 B1) is withdrawn in view of applicant’s amendment to claim 1.
	Rejection of claim 9 as being unpatentable over Scordato et al (US 202/0012613 A1) in view of LaCroix (US 2016/0199830 A1) is withdrawn in view of applicant’s amendment to claim 1.
	Rejection of claims 13 and 14 as being unpatentable over Kenney (US 6,240,791 B1) is withdrawn in view of applicant’s amendment to claim 1.
Rejection of claims 16 and 17 as being unpatentable over Kenney (US 6,240,791 B1)in view of Kenney (6,734,026 B1) is withdrawn in view of applicant’s amendment to claim 1.
Rejection of claim 19 and 20 as being unpatentable over Scordato et al (US 202/0012613 A1) in view of Telimaa et al (US 2012/0201722 A1) is withdrawn in view of applicant’s amendment to claim 1.

Allowable Subject Matter
Claims 1-3, 5-9, 11-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the manual dosing device of claims 1, specifically wherein the grip and the main body are thermally decoupled from another by an air gap formed between an outer side of the main body and the grip, the outer side of the main body facing the grip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                         May 6, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798